Case 1:20-cv-07178-JIGK
Kaufman
Lieb
Lebowitz &
Frick

attorneys atlaw

Document 42 Filed 06/18/21 Page 1 of 1

(212) 660-2332

10 E. 40th St., Suite 3307
New York, NY 10016
www.klif-law.com

 

Via ECF

Hon. John G, Koeltl
Daniel Patrick Moynihan

400 Pearl Street
New York, NY 10007

United States Courthouse é /y P/
Saf

June 18, 2021

APPLICATION GRANTED
80 > ORDERED

  

 

“Sohn G. Koeltl, U.S.D.J,

Re: Mulligan v. 754-768 Brady Owners Corp. et al., 20 Civ. 7178

Your Honor:

I represent Plaintiffs in this matter. This Court previously granted my motion to
withdraw as Plaintiffs’ attorney. Plaintiffs requested that I withdraw when they were
concerned that ongoing litigation would be cost prohibitive. However, following months
of negotiation and multiple conferences with Magistrate Moses, the parties have reached
a final settlement agreement. Plaintiffs have now asked me to reappear to help them
finalize the settlement, including seeking final approval of the infant compromise

pursuant to Local Civil Rule 83.2.

Accordingly, and jointly with Defendants, Plaintiffs respectfully request that the
Court lift the stay currently in place, see Dkt. # 40. The parties will shortly file a form
consenting to the referral of this matter to Magistrate Moses, as she has become
intimately familiar with this case and is in the best position to review and approve the

infant compromise order.

A material term of the settlement agreement is that the parties execute a transfer
of Plaintiff Mulligan’s shares in her cooperative apartment by June 30, 2021, which can
happen only after the Court has approved the settlement. We will thus move for
settlement approval as soon as possible.

We thank the Court for its attention to this matter.

 

USDS SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #: _
DATE FILED: 644 /%2/_

CC. All parties (via ECF)

 

 

 

 

 

 

 

Respectfully submitted,

/s Alison, Frick
Alison Frick

Alanna Kaufman* ® Douglas E. Lieb? * David A. Lebowitz ® Alison Frick*

*Also admitted to practice in New Jersey #Also admitted to practice in California

 
